Citation Nr: 0928322	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-09 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disability 
(claimed as spinal trauma).

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for brain trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to March 
1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the benefits sought on appeal.  
In a December 2003 determination, the RO found that that 
Veteran failed to file a timely substantive appeal of the 
March 2002 rating decision.  However, in a June 2007 decision 
the Board found that the Veteran's appeal was timely and 
remanded the Veteran's claims for further development.

The issues of entitlement to service connection for a back 
disability, asbestosis, and PTSD are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDING OF FACT

In August 2007, the Veteran withdrew his appeal concerning 
the issue of entitlement to service connection for brain 
trauma.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to service connection for brain trauma 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2008).  Withdrawal may be made by the appellant or 
by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2008).

In August 2003, the Veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to service 
connection for brain trauma, as identified in the July 2003 
statement of the case.

In an August 2007 written communication, the Veteran withdrew 
the issue of entitlement to service connection for brain 
trauma.  The Board finds that the Veteran's statement 
indicating his intention to withdraw the appeal as to this 
issue satisfies the requirements for the withdrawal of a 
substantive appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for brain trauma, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning that issue.  The Board therefore has 
no jurisdiction to review the issue.

Accordingly, the issue of entitlement to service connection 
for brain trauma is dismissed.


ORDER

The appeal concerning the issue of entitlement to service 
connection for brain trauma is dismissed without prejudice.



REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

First, additional treatment records are outstanding.  The 
Board notes that the most recent VA medical records are dated 
in May 2001.  To aid in adjudication, any subsequent VA 
medical records should be obtained.  In addition, a May 2001 
VA medical record indicates that the Veteran was awarded 
benefits from the Social Security Administration (SSA) in 
1989.  Since the SSA decision and the records upon which this 
grant of benefits was based are not included in the claims 
folder, those records should also be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In evaluating entitlement to service connection for asbestos-
related diseases there are certain development procedures VA 
must follow.  Specifically, VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, whether there was pre-service or post-service 
occupational or other asbestos exposure, and whether there is 
a relationship between asbestos exposure and the claimed 
disease.  Ashford v. Brown, 10 Vet. App. 120 (1997).

The Veteran's service personnel record reflects a military 
occupational specialty of boiler operator.  A March 2001 
chest CT was negative for evidence of asbestos-related 
changes.  A May 2001 VA medical record lists his post-service 
occupations as an assistant to a bricklayer, a power plant 
operator, and an employee for a wire and cable company and 
sugar factory.  In January 2002, the Veteran underwent a VA 
respiratory examination which states that he was exposed to 
asbestos during a four-year period aboard ship.  He was 
diagnosed with asbestos exposure, chronic obstructive 
pulmonary disease (COPD), and chronic bronchitis.  During an 
August 2002 private occupational and lung disease evaluation, 
the Veteran reported exposure to asbestos materials during 
work as a power plant operator from 1959 to 1989.  He was 
diagnosed with pulmonary asbestosis without evidence of COPD.  
In a March 2003 Vet Center report the Veteran's therapist 
opined that he suffered from asbestosis that was caused by 
his service.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Accordingly, a remand is needed to 
determine whether any current respiratory disability, 
including asbestosis, is related to the Veteran's service.  
In this regard, the examiner should specifically reconcile 
the opinion with the January 2002 VA opinion and examination, 
August 2002 private evaluation, March 2003 Vet Center 
opinion, and any other opinions of record.

With respect to the Veteran's claim for PTSD, a May 2001 VA 
medical record indicates that the Veteran sought evaluation 
for PTSD to support a workman's compensation claim during 
which it was noted that he displayed considerable emotional 
lability and had an inconsistent reporting style.  In that 
same report, while the Veteran described past distress in 
response to memories of a traumatic event during service, he 
stated that he was currently affected only by a 1987 work-
related event.  In January 2002, he was afforded a VA PTSD 
examination at which time he claimed that during service 
aboard the U.S.S. Coral Sea he witnessed the death of two of 
his friends who were killed when a plane crashed on the 
flight desk.  The examiner opined that the Veteran had a 
number of other life-threatening stressors that produced PTSD 
symptoms along with a history of excessive substance abuse 
and major depression.  He was diagnosed with PTSD, major 
depressive disorder, and substance abuse in partial 
remission.  A March 2003 Vet Center therapist opined that the 
Veteran had a moderate to severe level of PTSD since his 
military service and that he continued to have nightmares 
about his friend who died in a plane crash, as well as other 
traumatic events he witnessed while on board the U.S.S. Coral 
Sea.  The therapist opined that he suffered from PTSD that 
was caused by his service.  The Veteran has stated that 
during service in 1962 or 1963, a plane crashed on the deck 
of his ship instantly killing five men including his good 
friend.  In addition to the plane crash, other alleged PTSD 
stressors include the death of a flight deck hand that walked 
into spinning blades, the death of an air dale that crawled 
into the intake of a jet and was "chewed into pieces," and 
an encounter with Russian "trallers."  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Accordingly, a remand is needed to determine whether any 
current psychiatric disability is related to the Veteran's 
service.  In this regard, the examiner should specifically 
reconcile the opinion with May 2001 and January 2002 VA 
opinions and examination, March 2003 Vet Center opinion, and 
any other opinions of record.  In addition, the Board finds 
that the Veteran should be requested to provide more 
information regarding his claimed in-service stressors so 
that an attempt to verify their occurrence may be made 
through the United States Army and Joint Services Records 
Research Center.  The Board also finds that the Veteran's 
service personnel records are needed as they may contain 
information relevant to his claim for service connection for 
PTSD, including dates and units of assignment.

Finally, in August 2007 and May 2009, the Veteran submitted 
additional evidence in support of his claims after his appeal 
had been certified to the Board.  38 C.F.R. § 19.37 (2008).  
However, he did not submit a waiver of initial consideration 
of that evidence by the RO.  In light of Disabled Am. 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003) and VAOPGCPREC 1-2003, 69 Fed. Reg. 
25177 (2004), the Board finds that the RO should consider the 
additional medical evidence prior to the Board's appellate 
review of the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since May 2001.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Obtain the Veteran's complete service 
personnel records.  A formal 
determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered if it is 
determined that the above records do not 
exist or that efforts to obtain them would 
be futile.  In the event that it is 
determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. 
§ 3.159(c), and give him an opportunity to 
respond.

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current respiratory 
disability, including asbestosis.  The 
claims folder should be reviewed and that 
review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the May 2001 
and January 2002 VA opinions and 
examination, and the March 2003 Vet Center 
opinion.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following 
information:

        (a)  Diagnose all current respiratory 
disabilities.
        
(b)  Is it as likely at not (50 percent 
or more probability) that any respiratory 
disability, including asbestosis, was 
incurred in or aggravated by the 
Veteran's service?  The examiner must 
consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where the 
examiner did not comment on veteran's 
report of in-service injury and relied on 
lack of evidence in service medical 
records to provide negative opinion).

(c)  Is more likely at not (greater than 
50 percent probability) that any 
respiratory disability, including 
asbestosis, is due to or the result of 
any pre or post-service exposure to 
asbestos?

5.  Ask the Veteran to provide specific 
information regarding his claimed 
stressors that supports a diagnosis of 
PTSD.

6.  Attempt to verify any claimed 
stressors with the United States Army and 
Joint Services Records Research Center.

7.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
May 2001 and January 2002 VA opinions and 
examination, and the March 2003 Vet Center 
opinion.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following 
information:
        
        (a)  Diagnose all current psychiatric 
disabilities.

(b)  Provide a full multi-axial diagnosis 
and specifically state whether or not 
each criterion for a diagnosis of PTSD is 
met pursuant to DSM-IV and specify upon 
what verified in-service stressor the 
diagnosis is based.  If the diagnosis is 
based on a non-service stressor, the 
examiner should so state.

(c)  Is it as likely at not (50 percent 
or more probability) that any 
psychiatric disability, including PTSD, 
was incurred in or aggravated by the 
Veteran's service?  The examiner must 
consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).

8.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


